
	
		II
		110th CONGRESS
		2d Session
		H. R. 6669
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 30
			 (legislative day, September 17), 2008
			Received
		
		AN ACT
		To provide that claims of the United States
		  to certain documents relating to Franklin Delano Roosevelt shall be treated as
		  waived and relinquished in certain circumstances.
	
	
		1.Treatment of ownership of
			 certain documents relating to Franklin Delano Roosevelt
			(a)In
			 generalIf any person makes a
			 gift of any property described in subsection (b) to the National Archives and
			 Records Administration, then any claim of the United States to such property
			 shall be treated as having been waived and relinquished on the day before the
			 date of such gift.
			(b)Property
			 describedProperty is described in this subsection if such
			 property is a part of the collection of documents, papers, and memorabilia
			 relating to Franklin Delano Roosevelt, or any member of his family or staff,
			 which was originally in the possession of Grace Tully and retained by her at
			 the time of her death, and included in her estate.
			
	
		
			Passed the House of
			 Representatives September 29, 2008.
			Lorraine C. Miller,
			Clerk.
		
	
